 

EXPLANATORY NOTE: [***] INDICATES THE PORTION OF THIS EXHIBIT

THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND

(II) WOULD BE COMPETITIVELY HARMFUL IN PUBLICLY DISCLOSED.

 

EXHIBIT 10.1

 

MATERIAL TRANSFER AND RESEARCH AGREEMENT

 

This Material Transfer and Research Agreement (the “Agreement”) is made as of
May 15, 2020, (“Effective Date”) by and between AIM ImmunoTech, Inc. (“AIM”),
located at 2117 SW Highway 484, Ocala, FL 34473, and University of Rochester
(“Rochester”), having a business address at the Office of Research & Project
Administration 518 Hylan Building, Box 270140, Rochester, NY 14627. AIM and
Rochester shall be referred to individually as a “party” and together as the
“parties.”

 

WHEREAS, Rochester may receive Confidential Information pertaining to AIM’s
inventions and knowhow and wishes to receive samples of AIM’s drug Ampligen® for
the sole purposes of conducting the pre-clinical Research Project, and

 

WHEREAS, AIM is willing to provide Confidential Information and Ampligen® to
Rochester solely for purposes of conducting the Research Project and in exchange
for a potential non-exclusive license to resulting Intellectual Property from
the Research Project, on the following terms and conditions,

 

NOW THEREFORE, in consideration of the premises and the mutual agreements and
undertakings herein set forth, Rochester and AIM hereby agree as follows:

 

1.       DEFINITIONS. Whenever used in this Agreement, the following terms will
have the following meanings:

 

1.1 “Confidential Information” means any confidential or proprietary
information, knowledge, intellectual property, pre-clinical and clinical
information or data, technical and/or non-technical material or property,
relating to RNA pharmaceutical products and technologies, including but not
limited to double-stranded RNA compounds and in particular the double-stranded
RNA compound trademarked Ampligen® provided under this Agreement. A party
disclosing Confidential Information shall be a “Disclosing Party” and a party
receiving same shall be a “Receiving Party.”

 

1.2 The “Research Project,” described in the Exhibit section, and appended by
reference, is to be conducted by Rochester utilizing Ampligen® and is being
funded by an entity independent of AIM.

 

1.3 The Principal Investigator means the person(s) responsible for the
day-to-day supervision of the Research Project as identified in Exhibit A.

 

2.       PROVIDING OF MATERIAL, CONFIDENTIAL INFORMATION, AND PERFORMANCE OF THE
RESEARCH PROJECT.

 

2.1 AIM shall provide to Rochester such Ampligen® as described in Exhibit(s) and
which as may be reasonably requested by Rochester from time to time for purposes
of the Research Project and shall be used by Rochester solely for the purpose of
conducting the Research Project. The Ampligen® delivered pursuant to this
Agreement shall not be sold, distributed or otherwise made available by the
Institution to any other party for any other purpose.

 

2.2 The parties shall provide to each other such Confidential Information as is
reasonably necessary for purposes of the Research Project.

 

2.3 The parties will utilize the Confidential Information exchanged solely for
the purposes of conducting the Research Project.

 

2.4 Rochester will promptly and diligently pursue the Research Project in a
scientific manner, documenting the work performed and results achieved in
pursuing the Research Project and disclose results of the Research Project to
AIM as described in Article 5 herein.

 

 1 

 

 

EXPLANATORY NOTE: [***] INDICATES THE PORTION OF THIS EXHIBIT

THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND

(II) WOULD BE COMPETITIVELY HARMFUL IN PUBLICLY DISCLOSED.

 

3.INTELLECTUAL PROPERTY.

 

3.1 Ownership of and title to all copyrights, patents and other intellectual
property rights in all inventions, discoveries, and other intellectual property
(all herein “Intellectual Property”) which are made, conceived, reduced to
practice, generated by or arise out of the Research Project under this Agreement
shall follow inventorship under U.S. patent law. Inventions made solely by
Rochester shall be owned solely by Rochester. Inventions made solely by AIM
shall be owned solely by AIM. Inventions made by both parties shall be owned
jointly. Rochester hereby grants a non-exclusive, royalty free license to any
Intellectual Property developed under this Agreement to AIM for internal
research and development uses only. The provisions of this Article 3 shall
survive any termination or expiry of this Agreement.

 

Rochester further grants to AIM an exclusive first option as well as a right of
first refusal to an exclusive, world-wide license (with the right to grant
sub-licenses), to exploit the Intellectual Property. AIM may exercise its option
with regard to such Intellectual Property by providing Rochester with written
notice within three (3) months after Rochester provides notice of such
Intellectual Property to AIM. Upon AIM’s exercise of the option within the three
(3) months, AIM and Rochester will negotiate in good faith in an attempt to
reach a license agreement satisfactory to both parties, the negotiation period
not to exceed six months. If AIM does not exercise the option, or Rochester and
AIM are unable to finalize terms of an exclusive license on commercially
reasonable terms, Rochester shall be free to grant a license, exclusive or
non-exclusive to any other party.

 

4.CONFIDENTIALITY.

 

4.1 (a) The parties will employ the same degree of care to keep the Disclosing
Party’s Confidential Information confidential as they employ with respect to
their own information of like importance, which shall not constitute less than a
reasonable standard of care, and will not use the Disclosing Party’s
Confidential Information except for the express purposes of this Agreement and
will not disclose any Confidential Information received from the other party to
any third party, including, but not limited to, any third party investor, except
to employees, staff, students and/or consultants who are entitled to know such
Confidential Information for the purposes of carrying out the object of this
Agreement, and who the Receiving Party causes to comply with the provisions of
this Agreement. Nothing in this Agreement shall prevent a Disclosing Party from
disclosing or using its own Confidential Information as it deems appropriate.

 

(b)       The Receiving Party will ensure that its employees, staff, students
and/or consultants shall abide by the terms of this Agreement.

 

4.2 All Confidential Information shall remain the property of the Disclosing
Party. Upon the written request of a Disclosing Party or upon termination or
expiration of this Agreement, all tangible Confidential Information received
from the Disclosing Party (including all copies thereof and samples) shall be
promptly returned to the Disclosing Party; provided that the Receiving Party may
retain one (1) copy of such tangible Confidential Information in a secure
location for purposes of identifying its obligations under this Agreement.



 

 2 

 

 

EXPLANATORY NOTE: [***] INDICATES THE PORTION OF THIS EXHIBIT

THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND

(II) WOULD BE COMPETITIVELY HARMFUL IN PUBLICLY DISCLOSED.

 

4.3 The obligations of confidentiality and non-use set forth in this Article 4
of this Agreement shall not apply to any portion of the Confidential Information
that:

 

  (a) is or becomes public or available to the general public without being
wrongfully obtained or through breach of Agreement or is developed independently
of Confidential Information received from the Disclosing Party; or         (b)
was known to and evidenced by the Receiving Party’s reasonable records prepared
prior to the date of this Agreement; or         (c) is properly obtained by the
Receiving Party from a third party with a valid legal right to disclose such
Confidential Information and such third party is not under a confidentiality
obligation to the Disclosing Party; or         (d) is released by the Disclosing
Party to a third party without restriction.

 

4.4 In the event that a Receiving Party is requested or required (by deposition,
interrogatories, request for information or documents in legal proceedings,
subpoena, civil investigative demand or other similar process) to disclose any
of the Disclosing Party’s Confidential Information, the Receiving Party shall
provide the Disclosing Party with prompt notice of any such request or
requirement so the Disclosing Party may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this
Confidentiality Agreement. If, in the absence of a protective order or other
remedy or the receipt of a signed written waiver, the Receiving Party or its
representatives are nonetheless, in the written opinion of their counsel,
legally compelled to disclose Confidential Information to any governmental or
regulatory body or else stand liable for contempt or suffer such other censure
or penalty, Receiving Party may, without liability hereunder, disclose to such
body only that portion of the Confidential Information the Receiving Party is
legally required to be disclosed, provided that the Receiving Party exercised
efforts to allow the Disclosing Party to use its reasonable efforts to preserve
the confidentiality of the Confidential Information.

 

4.5 Nothing in this Agreement shall be construed as giving a Receiving Party any
right, title, interest in or ownership of the Confidential Information.

 

4.6 The provisions of this Article 4 shall survive any termination or expiry of
this Agreement, provided the Receiving Party’s obligations of confidentiality
and non-use with respect to the Disclosing Party’s Confidential Information
shall terminate five (5) years from the Effective Date of this Agreement.

 

5.DISCLOSURE

 

5.1 During the term of the Research Project, Rochester shall provide AIM on a
bi-annual basis a summary of the results including efficacy and safety data of
the Research Project.

 

5.2 Notwithstanding anything to the contrary, this Agreement shall not be
interpreted to prevent or delay publication of the Research Project results.
Rochester agrees to notify AIM within a reasonable period, not less than thirty
(30) days, prior to the submission for publication of the Research Project
results or other disclosure of the results. AIM is entitled to review such
proposed publication or disclosure. Rochester agrees to delete from any such
proposed publication or disclosure any Confidential Information disclosed by AIM
to Rochester, upon the reasonable request of AIM. AIM may request the reasonable
delay of any such proposed publication or disclosure for an additional thirty
(30) day period in order to file or have filed any patent applications on any
inventions disclosed therein. Rochester agrees to provide appropriate
acknowledgement of the source of the material received under this Agreement in
all publications.

 

 3 

 

 

EXPLANATORY NOTE: [***] INDICATES THE PORTION OF THIS EXHIBIT

THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND

(II) WOULD BE COMPETITIVELY HARMFUL IN PUBLICLY DISCLOSED.

 

6.INDEMNIFICATION.

 

6.1 Indemnification. Except to the extent prohibited by law and/or to the extent
caused by the negligence, gross negligence and/or wilful misconduct of AIM,
Rochester shall indemnify, defend and hold harmless AIM, its directors,
officers, employees (collectively, “AIM Indemnities”) against any third party
claims, including reasonable attorney’s fees for defending those claims (each, a
“Claim”), to the extent a Claim arises out of improper use, storage, or disposal
of the Confidential Information and/or material received under this Agreement.

 

7.TERMINATION.

 

7.1 This Agreement shall terminate upon the earlier of (a) the completion of the
Research Project, (b) the written agreement signed by authorized representatives
of the parties, or (c) three (3) years from the Effective Date.

 

8.LEGAL COMPLIANCE; AUTHORIZATION.

 

8.1 Legal Compliance. Each Party shall comply in all material respects with all
U.S., federal and state laws and regulations applicable to the conduct of its
business pursuant to this Agreement.

 

9.FORCE MAJEURE.

 

9.1 Effects of Force Majeure. Neither Party shall be held liable or responsible
for failure or delay in fulfilling or performing any of its obligations under
this Agreement in case such failure or delay is due to any condition beyond the
reasonable control of the affected Party including, but not limited to, acts of
God, strikes, war, riot, earthquake, tornado, hurricane, fire, civil disorder,
explosion, flood, sabotage, governmental order relating to national defense
requirements (a “Force Majeure Event”). Such excuse shall continue as long as
the Force Majeure Event continues, provided, however, that Rochester may cancel
without penalty any and all orders upon the occurrence of a Force Majeure Event.
Upon cessation of such Force Majeure Event, such Party shall promptly resume
performance on all orders which have been terminated.

 

9.2 Notice of Force Majeure Event. In the event either Party is delayed or
rendered unable to perform due to a Force Majeure Event, the affected Party
shall give notice thereof and its expected duration to the other party no later
than five (5) days after the occurrence of the Force Majeure Event. Upon notice
of a Force Majeure Event, the obligations of the affected Party will be
suspended during the continuation of the Force Majeure Event. The affected Party
shall take commercially reasonable steps to remedy the Force Majeure Event with
all reasonable discretion, but such obligation shall not require the settlement
of strikes or labor controversies on terms unfavourable to the affected Party.

 

10.MISCELLANEOUS.

 

10.1 Notices. All notices required or permitted to be given under this Agreement
will be given in writing and will be effective when either personally delivered
(including delivery by Fedex or other courier), or when sent by facsimile,
addressed as follows:

 

To: University of Rochester

 

Steve Dewhurst

Vice Dean for Research

Professor & Chair, Microbiology & Immunology

School of Medicine & Dentistry

University of Rochester

Tel: (585) 275 3216

stephen_dewhurst@urmc.rochester.edu

 

To AIM ImmunoTech, Inc.:

 

604 Main Street

Riverton, NJ 08077

Attn: David R. Strayer, MD, CSO/CMO

Email: David.Strayer@aimimmuno.com

 

 4 

 

 

EXPLANATORY NOTE: [***] INDICATES THE PORTION OF THIS EXHIBIT

THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND

(II) WOULD BE COMPETITIVELY HARMFUL IN PUBLICLY DISCLOSED.

 

Or such other address as either party may hereinafter specify by written notice
to the other under this Section 10.1. Such notices and communications will be
deemed effective on the date of personal delivery or upon confirmed answer back
by facsimile.

 

10.2 Entire Agreement; Amendment and Waivers. This Agreement, including all
Exhibits hereto, is the entire agreement between Rochester and AIM with respect
to the specific subject matter hereof and supersedes all prior agreements and
understandings, oral or written, with respect to such matters. This Agreement
may not be modified, amended or terminated, nor may any term hereof be waived,
except by an instrument in writing, signed by authorized representatives of both
Rochester and AIM.

 

10.3 Severability; Enforcement. If any provision of this Agreement, or the
application thereof to any person, place, or circumstance, is held by a court of
competent jurisdiction to be invalid, unenforceable, or void, as written, in
whole or in part, such provision will be deemed to be amended to the extent
necessary to be enforceable and applied by such court in the broadest possible
manner, consistent with enforceability, and the remainder of this Agreement and
such provisions as applied to other persons, places, and circumstances will
remain in full force and effect.

 

10.4 Assignment; Binding Effect. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto, and, as such, this Agreement may not
be assigned, nor may any of the rights or obligations be delegated, without the
prior approval and express written consent of both parties.

 

10.5 Remedies. The parties agree that they will be entitled to seek injunctive
relief against the other party in the event of any breach of the confidentiality
terms of this Agreement, in addition to any other relief (including damages)
available under this Agreement or under law.

 

10.6 Governing Law. (a) The validity, interpretation, enforceability, and
performance of this Agreement will be governed by and construed in accordance
with the laws of New York without regard to the application of conflict laws.

 

(b)       Any legal action or proceeding with respect to this Agreement may be
brought in the courts of New York, and by execution and delivery of this
Agreement, the parties agree to the jurisdiction of those courts.

 

10.7 Counterparts. This Agreement may be executed in one, or more counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same Agreement.

 

10.8 Waiver. Neither Party’s waiver of any breach or failure to enforce any of
the terms and conditions of this Agreement, at any time, shall in any way
affect, limit or waiver such Party’s right thereafter to enforce and compel
strict compliance with every term and condition of this Agreement.

 

 5 

 

 

EXPLANATORY NOTE: [***] INDICATES THE PORTION OF THIS EXHIBIT

THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND

(II) WOULD BE COMPETITIVELY HARMFUL IN PUBLICLY DISCLOSED.

  

10.9 Headings. The headings in this Agreement are for convenience of reference
only and shall not affect its interpretation.

 

10.10 Construction. This Agreement has been jointly prepared on the basis of the
mutual understanding of the Parties and shall not be constructed against either
Party by reason of such party’s being the drafter hereof or thereof.

 

10.11 Exhibits, Schedules and Attachments. Any and all exhibits, schedules and
attachments referred to herein form an integral part of this Agreement and are
incorporated into this Agreement by such reference.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

AIM IMMUNOTECH, INC.             By: /s/ Peter Rodino   Date: 6/1/2020 Name:
Peter Rodino     Title: General Counsel    

  

UNIVERSITY OF ROCHESTER             By: /s/ Anthony Beckman   Date: 6/1/2020
Name: Anthony Beckman     Title: Associate Director, ORPA    

 

Read and Acknowledged:

 

I have read the foregoing and, while not a party to this Agreement, I understand
and will comply with the obligations stated herein.

 

By: /s/ Stephen Dewhurst   Name:  Stephen Dewhurst, Ph.D.   Title: Professor    
Vice Dean for Research         Date: 6/1/2020  

 

 6 

 

 

EXPLANATORY NOTE: [***] INDICATES THE PORTION OF THIS EXHIBIT

THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND

(II) WOULD BE COMPETITIVELY HARMFUL IN PUBLICLY DISCLOSED.

 

Exhibit A

Research Project

 

***

 

The detailed protocol design will be sent to AIM for review and comment prior to
the start of the laboratory experiments with Ampligen.

 

 7 

 